DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080289822 to Betzer in view of US 20130206399 to Pimenov et al.
Regarding claim 21, Betzer teaches system for improving a steam oil ratio (SOR) comprising: a direct steam generator (DSG) boiler 24 fluidly coupled with a downhole portion 217 of a steam system via at least a DSG outlet 25/27, wherein the DSG boiler is configured to schedule super-heat delivered to the downhole portion to optimize the SOR associated with the system (fig. 2; paragraphs 0051-0054 and 0080).
However, it is not specifically taught that an amount of super-heat is adjusted based on a determination of a temperature.
Pimenov teaches a system for delivering super-heat downhole similar to that of Betzer, wherein it is further taught that the amount of super-heat is adjusted based on a determination of a temperature (see abstract; paragraphs 0009-0010, 0015-0022; claims 1-7).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use temperature as basis for adjusting the amount of super-heat as taught by Pimenov in the super-heat delivery system of Betzer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because using temperature was a well-known basis for adjusting the amount of super-heat delivered downhole so that an optimal steam injection rate is calculated, as taught by Pimenov.
Regarding claims 22-23, Betzer teaches that the surface equipment, which is upstream of the wellbore, runs in particular temperature ranges (paragraphs 0052-0054).  Thus, it would have been obvious to one of ordinary skill in the art that the temperature must be measured at these locations in order to know that these particular ranges are being met.
Regarding claims 24-25, Pimenov teaches that the temperature is measured underground/down a wellbore (see at least paragraph 0020).
Regarding claim 26, the system of claim 21, wherein the super-heat generated at the DSG is employed to aid in the separation of impurities in a separation device 210, the separation device being directly coupled to the DSG outlet 27 (fig. 2 of Betzer).
Regarding claim 27, the system of claim 26, wherein the impurities originate from at least one of a feedwater and a fuel fed to the DSG, wherein the feedwater comprises components selected from the group consisting of dirty water, fresh make up water, and pond water from oil processing (paragraphs 0052, 0054, and 0088 of Betzer).
Regarding claim 28, the system of claim 26, wherein the separation device is disposed between the DSG and the downhole portion of the steam system, the separation device fluidly coupled with the downhole portion and the DSG via the DSG outlet (fig. 2 of Betzer shows that flow leaving separator 210 goes to vessel 213, exits as 216 and is directly coupled to the downhole portion 217 through vessel 26, which is directly coupled to the DSG outlet).
Regarding claim 29, the system of claim 28, wherein blowdown from the separation device is eliminated or reduced by running the DSG boiler in a super-heated mode of operation (paragraph 0071 of Betzer states that there will not be any blowdown).
Regarding claim 30, the system of claim 29, wherein the separation device includes at least one of a conventional cyclone or mesh system (paragraph 0053 of Betzer).

Allowable Subject Matter
Claims 31-40 are allowed.

Response to Arguments
Applicant's arguments filed 7/5/2022 with respect to claim 21 have been fully considered but they are not persuasive. The applicant argues that Betzer “does not teach or suggest the limitation "wherein an amount of super-heat is adjusted based on a determination of the SOR associated with the system and a condensate loss from the DSG outlet, or a temperature," as recited in claim 21 and similarly recited in claims 31 and 36. From Applicant's review of the Pimenov reference, the reference does not cure the deficiencies of the Betzer reference”.  The examiner agrees that the Betzer reference does not teach the limitation in question, which is why the Pimenov reference was relied upon to provide a teaching that the amount of super-heat is adjusted based on a determination of a temperature (see rejection of claim 21 above, which is repeated from the Final Office Action).  It must be noted that, as the claim is currently worded, the examiner is reading the limitation to require that the amount of super-heat is adjusted based on a determination of one of two things: 1) a determination of the SOR associated with the system and a condensate loss from the DSG outlet, or 2) a determination of a temperature.  The claim appears to specifically split the determination to be between these two mutually exclusive alternatives.  To further clarify this point, the combination of Betzer and Pimenov does not appear to reasonably teach or suggest that the amount of superheat scheduled is based on a determined SOR associated with the system and a temperature, as currently recited in claims 31 and 36 (emphasis added).

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674